Citation Nr: 1635128	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-23 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1945 to February 1948.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a higher initial rating for his service-connected bilateral hearing loss, and he asserts that his current noncompensable rating does not accurately reflect his significant hearing loss, noting that his private audiologist has informed him that he has lost 85 percent of his hearing acuity.  While the Veteran's sole VA audiological examination, which was performed in October 2012, fails to reflect audiometric findings warranting the assignment of a compensable rating, the Veteran subsequently submitted private audiological records from October 2013 that indicate a possible decrease in the Veteran's hearing acuity.  As these 2013 records do not contain all audiometric data required for evaluating hearing loss per VA rating criteria, a new VA audiological examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional.  The claims file must be provided to the examiner for review.   

After reviewing the claims file and eliciting a history of the Veteran's hearing loss symptoms and related functional impairment, the examiner is to conduct a relevant audiological examination.

2.  Finally, readjudicate the appeal.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

